[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] June 11, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Cushing MLP Funds Trust N-1A Filing Ladies and Gentlemen: On behalf of Cushing MLP Funds Trust, we are enclosing herewith for filing pursuant to the Securities Act of 1933, as amended, and the General Rules and Regulations of the Securities and Exchange Commission (the “Commission”) thereunder, and the Investment Company Act of 1940, as amended, and the General Rules and Regulations of the Commission thereunder, one electronically signed Registration Statement on Form N-1A (the “Registration Statement”). If you have any questions or require any further information with respect to this Registration Statement, please call me at (617) 573-4814 or Kevin Hardy at (312) 407-0641. Very truly yours, /s/ Thomas A DeCapo Thomas A DeCapo Enclosure 1
